Citation Nr: 1543557	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1980, and from November 1981 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In a prior June 2014 action, the Board found new and material evidence had been received to reopen the issue of service connection for a pulmonary disorder.  That issue was then remanded to the agency of original jurisdiction (AOJ) for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran also perfected an appeal of the January 2009 denial of service connection for a left wrist disability.  In a November 2014 rating decision, the Veteran was granted service connection for residuals of a left wrist fracture.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

A current respiratory or pulmonary disability did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease, injury, or event during service.  


CONCLUSION OF LAW

The criteria for the award of service connection for a pulmonary disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1710 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 17.400 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of November 2008 and December 2008 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded an August 2014 VA medical examinations for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a pulmonary disorder.  He has alleged that such a disorder was incurred due to the circumstances of service, to include the consumption of tainted drinking water at Camp Lejeune, North Carolina, and/or cold weather service in Korea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the present case, the Veteran has also alleged that exposure to contaminated drinking water while stationed at Camp Lejeune has resulted in a pulmonary disability.  VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957 through 1987; specifically, that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE).  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  Furthermore, the Veteran was stationed at this base during his periods of active duty service.  

In its June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects", the National Academy of Sciences National Research Council provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  Fifteen disease conditions have been identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  See 38 U.S.C.A. § 1710(e) (West 2014); 38 C.F.R. § 17.400 (effective September 24, 2014) (implementing the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154).  While none of these conditions are presumptively associated with service at Camp Lejeune, manifestation of any of those diseases is considered to be sufficient to conduct a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  

Considering first the Veteran's service treatment records, he was treated for an upper respiratory infection in April 1978.  Bronchial congestion was noted and he was given medication.  The Veteran sought treatment for an upper respiratory infection in August 1978 and again in December 1978.  He was given medication.  In May 1979, the Veteran sought treatment for a chest cold of five days duration.  An upper respiratory infection was diagnosed and he was given medication.  He again reported symptoms of a chest cold in June 1979.  He was again given medication and ordered to rest.  On service separation examination in July 1980, he was without any respiratory or pulmonary abnormalities.  

On reenlistment, an October 1981 physical examination found no respiratory abnormalities.  In January 1982, he was seen for symptoms of a cold.  A viral disorder was suspected, and he was given medication.  An August 1983 report of periodic physical examination was negative for any respiratory or pulmonary abnormalities.  Thus, based on the lack of evidence of a respiratory or pulmonary disability at service separation, the Board must conclude that any in-service respiratory or pulmonary disease or injury was acute and transitory in nature, as it was not present at service separation.  

The Board next finds that a chronic respiratory or pulmonary disability did not manifest to a compensable degree within a year of service separation.  On VA examination in August 2014, the Veteran was examined by a VA physician and his claims file was reviewed.  The examiner confirmed a current diagnosis of chronic obstructive pulmonary disease, which was diagnosed in 2006, according to the record.  Thus, a current chronic pulmonary disability was not diagnosed until more than 20 years after service separation. This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, the preponderance of the evidence is against a finding of a nexus between any disease, injury, or other incident of service, and a current respiratory or pulmonary disorder.  The August 2014 VA examiner noted that the Veteran was, according to the service treatment records, treated on multiple occasions for upper respiratory infections and bronchitis while on active duty.  The examiner also noted the Veteran was a half-pack/day cigarette smoker since 1980.  After reviewing the claims file and examining the Veteran, the examiner opined that there was no medical evidence that contaminated water at Camp Lejeune or exposure to cold weather or recurrent upper respiratory infections or bronchitis caused the Veteran's chronic obstructive pulmonary disease.  Therefore, the examiner concluded, it was less likely than not that the Veteran's chronic obstructive pulmonary disease was casually or etiologically related to his military service, to include exposure to contaminated water while stationed at Camp Lejeune and exposure to cold weather in Korea.  It was more likely than not that the Veteran's chronic obstructive pulmonary disease was due to his long history of cigarette smoking which was by far the most common cause for chronic obstructive pulmonary disease, according to the examiner.  

Based on this competent medical evidence, and in light of the lack of contrary evidence of record, the Board must conclude that while the Veteran has a current diagnosis of a pulmonary disability, chronic obstructive pulmonary disease, this disability was not incurred in service, did not manifest to a compensable degree within a year of service separation, and was not either caused or aggravated by a service-connected disability.  As noted above, the Veteran's service at Camp Lejeune, and subsequent exposure to tainted drinking water is acknowledged by VA; however, pulmonary disabilities, including chronic obstructive pulmonary disease, are not conditions which the most currently available scientific evidence has linked to contaminated water at Camp Lejeune.  Furthermore, while the Veteran has asserted that his pulmonary disability was caused by exposure to contaminated water, he has not supplied any medical evidence that supports this assertion and the record likewise does not contain a medical opinion evidencing such a connection.  In fact, the competent medical evidence of record suggests against such a nexus.  Thus, service connection for a pulmonary or respiratory disability must be denied.  

The Veteran has himself asserted that his current pulmonary disorder had its onset in service, or within a year thereafter, or is due to or results from a service-connected disability.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of chronic obstructive pulmonary disease is not competent in the present case, because the Veteran is not competent to state that this disability had its onset in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the pulmonary system and the various causes of pulmonary disease, knowledge that the Veteran is not shown to possess.  While the Veteran is competent to report such observable symptomatology as shortness of breath, diagnoses such as chronic obstructive pulmonary disease are based on pulmonary function tests, X-rays, and other objective clinical findings, and are not conducive solely to lay observation.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a respiratory or pulmonary disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a pulmonary disability is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


